DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.
Response to Amendment

2.	The amendment filed on 11-17-2022 has been entered and considered.
Claims 1-11 and 13-20 are pending in this application.
Claim 12 has been canceled.
Claims 1-11 and 13-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crosta et al (US 2014/0119377) in view of Mudireddy et al (US 2019/0297019) and Kwon et al (US 2009/0074010).
For claim 1, Crosta discloses a method comprising: generating a packet including an abbreviated header (see at least Fig.2; generating a compressed packet includes a compressed (abbreviated) header), the abbreviated header including a pointer corresponding to values for multiple parameters associated with an OSI layer of communication rather than including the values for the multiple parameters (see at least [0098]; the compressed header including a code (pointer) from code book database corresponding at least extracted part of the header and wherein Figs.2 and 3 show the code (pointer) corresponding to values for multiple parameters (at least MAC source/destination addresses, length/type…) associated with an OSI layer (at least layer 2 (MAC) of OSI) of communication rather than including the values for the multiple parameters (at least Fig.3; single code instead of the values for the multiple parameters)); and transmitting the packet to a client device according to the values for the multiple parameters (see at least [0098]; transmitting the compressed packet according to the values for the multiple parameters (at least MAC source/destination addresses, length/type…)).  Crosta further discloses that the multiple parameters are associated with an OSI layer (data link layer “layer 2”) (Fig.2; MAC…) and also can be expanded to other fields of other layers such as layer 3 and layer 4 protocol fields according to the OSI stack (see at least [0090]) and transmitting the packet according to the compressed/recalled values (see at least Fig.7 step 710; decompressing (processing) according to the values/parameters) without explicitly disclosing that the compressing/decompressing can be associated with the physical layer (layer 1 of the OSI).  However, Mudireddy discloses that header compressing and decompressing are also done at a physical (PHY) layer (layer 1) (see at least [0083] and/or [0085]; header compressor and decompressor can be included in a PHY layer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mudireddy into the method/system of Crosta by implementing the compressing/decompressing of the header at the physical layer by using the physical layer parameters/values at the transmitter (compressing) and same parameters at the receiver (decompressing)) and therefore including a code (pointer) associated with the values for the multiple parameters associated with the physical layer into the compressed header instead of the actual values and transmitting the compressed packet using the physical layer parameters/values for the purpose of at least reducing overhead and/or saving time and/or network resources.  Crosta in view of Mudireddy discloses all the claimed subject matter with the exception of explicitly disclosing wherein the multiple parameters including at least a modulation and coding scheme (MCS) and wherein transmitting the packet includes modulating and encoding the packet according to the MCS.  However, Kwon discloses and confirms that the multiple parameters of PHY header including at least an MCS (see at least Fig.8; element 810: PHY header that includes at least MCS 811) and wherein transmitting the packet includes modulating and encoding the packet according to the MCS (see at least [0093]; MCS field indicating an MCS applied to the packet).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kwon into the method/system of Crosta in view of Mudireddy by using at least coding/modulating parameters at the transmitter (compressing) and same parameters when decoding/demodulating at the receiver (decompressing)) for the purpose of at least applying the corresponding MCS in order to at least modulating and encoding the packet prior to transmission and therefore having a reliable communication.  
For  claim 2, Crosta further discloses generating a second packet with an update indicator, the second packet including updated values for the values for multiple parameters (see at least [0099] and/or [0138]; new/updated header with new code is generated with the update indicator (negative compression indication) in a packet (second) and storing updated/new code (updated/new pointer) associated with new header in the code book database); generating a third packet with the abbreviated header including the pointer; and transmitting the third packet to the client device according to the updated values for the multiple parameters (see at least [0098]; generating packet (third) with abbreviated/compressed header including the code (pointer) when there is a match (at least updated code) and transmitting the packet (third) according to the values for the multiple parameters (at least MAC source/destination addresses, length/type…)).
For  claim 3, Crosta further discloses receiving a confirmation message from the client device indicating the client device updated a client state table by updating a client entry associated with the pointer with the updated values for the parameters (see at least [0100]; receiving ACK to confirm the update and storing the update into the database ([0115])); and based on the confirmation message, updating a manager state table by updating a manager entry associated with the pointer with the updated values (see at least [0100]; updating the database when receiving the ACK).
For claim 4, Crosta further discloses that the compressing/decompressing method is between at least two different end nodes (see at least [0075]; 110 and 180) and transmitting the second packet with the update indicator to the client node (see at least [0099]; new/update header with new code is generated and transmitted in a second packet including the update indicator (negative compression indication) (at least [0138]) and storing updated/new code (updated/new pointer) associated with new header in the code book database) without explicitly disclosing that the node 110 is an access point and transmitting the second packet to both the client device and a second client device in a multi-user transmission, the multi-user transmission including independent physical layer parameters for the client device and the second client device.  However, Mudireddy further discloses that the compressing/decompressing method is between an access point and a plurality of client nodes (see at least Fig.1 and/or [0042]; AP 102 in communication with UEs 104) and transmitting the packet to both the client device and a second client device in a multi-user transmission, the multi-user transmission including independent physical layer parameters for the client device and the second client device (see at least [0034]; use of MIMO (multi-user transmission) to communicate with different (independent physical layer parameters) UEs).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Mudireddy into the method/system of Crosta for the purpose of at least achieving high data rate transmissions and/or supporting a large number of client nodes at the same time.
For claim 5, Crosta further discloses setting a single bit as either the pointer or the update indicator (see at least [0138]; 1-bit information/indicator: when positive donates the code (pointer) and when negative donates update indicator).
For claim 6, Crosta further discloses wherein the confirmation message includes an acknowledgement (ACK) of the second packet (see at least [0100]; receiving ACK to confirm the update).
For claim 7, Crosta further discloses generating a second packet with the abbreviated header, the abbreviated header including a second pointer corresponding to second values for the multiple parameters (see at least [0098];  generating a packet (second) including compressed header including a code (second pointer) from code book database corresponding at least extracted part of the header and wherein Figs.2 and 3 show the code (second pointer) corresponding to values for multiple parameters); and transmitting the second packet to the client device according to the second values for the multiple parameters (see at least [0098]; transmitting the compressed packet according to the values for the multiple parameters (at least MAC source/destination addresses, length/type…)).
For claim 8, Crosta further discloses prior to the generation of the packet including the abbreviated header: receiving a provisioning message that includes the pointer and the values for the multiple parameters (see at least Fig.1; code book alignment and/or [0083]; receiving control information that includes all the information related to the fields that will be compressed (values/parameters) and the associated compressed headers (codes/pointers) prior to generating/sending the packet); and storing the values for the multiple parameters as associated with the pointer in a manager state table (see at least Fig.1 and/or [0081]; at least code book database 130).
For claim 10, Crosta further discloses generating the pointer by performing a many-to-one mapping function on an pointer of a manager state table corresponding to the values for multiple parameters, the pointer corresponding to a client state table pointer of the client device corresponding to the values for multiple parameters (see at least Fig.1 and/or [0081]; at least code book databases 130 (manager table) and 160 (client table) and wherein Figs.2/3 show many-to-one mapping function on a single code (pointer) of 130 table (manager) corresponding to the values for multiple parameters and wherein both tables (manager 130 and client 160) are aligned (the pointer corresponding to a client state table pointer of the client device corresponding to the values for multiple parameters) (at least [0083])).  Crosta discloses all the claimed subject matter with the exception of explicitly disclosing that a range of the client state table smaller than a range of the manager state table.  However, Mudireddy further discloses that the compressing/decompressing method is between an access point and a plurality of client nodes (see at least Fig.1 and/or [0042]; AP 102 in communication with UEs 104).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Mudireddy into the method/system of Crosta by having the first node as an access point (AP) and wherein the access point will have to align its code book database with all the UEs and therefore its code book database has to be a lot bigger than the code book database of each UE (a range of the client (UE) state table smaller than a range of the manager (access point) state table) for the purpose of at least aligning the AP database (manager table) with all UEs databases (client table(s)) to accommodate and serve all the clients (UEs). 
For claim 11, Crosta discloses method comprising: receiving a packet including an abbreviated header (see at least Fig.7; YES to compressed (abbreviated) header after step 700 of receiving packet), the abbreviated header including a pointer corresponding to values for multiple parameters associated with an OSI layer of communication rather than the values for the multiple parameters (see at least Fig.7 step 706; extract code (pointer) and wherein Figs.2 and 3 show the code (pointer) corresponding to values for multiple parameters (at least MAC source/destination addresses, length/type…) associated with an OSI layer (at least layer 2 (MAC) of OSI) of communication rather than the values for the multiple parameters (at least Fig.3; single code instead of the values for the multiple parameters)); recalling the values for the multiple parameters from a stored location (see at least Fig.7 step 708; search code (pointer) in the code book (stored location) (at least 160 in Fig.1) and its associated values/parameters (at least Fig.2)); and processing the packet according to the recalled values (see at least Fig.7 step 710; decompressing (processing) according to the values/parameters).  Crosta further discloses that the multiple parameters are associated with an OSI layer (data link layer “layer 2”) (Fig.2; MAC…) and also can be expanded to other fields of other layers such as layer 3 and layer 4 protocol fields according to the OSI stack (see at least [0090]) and processing the packet according to the recalled values (see at least Fig.7 step 710; decompressing (processing) according to the values/parameters) without explicitly disclosing that the compressing/decompressing can be associated with the physical layer (layer 1 of the OSI).  However, Mudireddy discloses that header compressing and decompressing are also done at a physical (PHY) layer (layer 1) (see at least [0083] and/or [0085]; header compressor and decompressor can be included in a PHY layer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mudireddy into the method/system of Crosta by implementing the compressing/decompressing of the header at the physical layer by using the physical layer parameters/values at the transmitter (compressing) and same parameters at the receiver (decompressing)) and therefore including a code (pointer) associated with the values for the multiple parameters associated with the physical layer into the compressed header instead of the actual values and decompressing the received compressed header/packet using the same physical layer parameters/values for the purpose of at least reducing overhead and/or saving time and/or network resources.  Crosta in view of Mudireddy discloses all the claimed subject matter with the exception of explicitly disclosing wherein the multiple parameters including at least a modulation and coding scheme (MCS) and wherein processing the packet includes demodulating and decoding the packet according to the MCS.  However, Kwon discloses and confirms that the multiple parameters of PHY header including at least an MCS (see at least Fig.8; element 810: PHY header that includes at least MCS 811) and wherein processing the packet includes demodulating and decoding the packet according to the MCS (see at least [0093]; MCS field indicating an MCS applied to the packet at the transmitter that require demodulating and decoding when processing at the receiver).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kwon into the method/system of Crosta in view of Mudireddy by using at least coding/modulating parameters at the transmitter (compressing) and same parameters when decoding/demodulating at the receiver (decompressing)) for the purpose of at least applying the corresponding MCS in order to at least demodulating and decoding the packet at the receiver and therefore having a reliable communication.  
For claim 13, Crosta further discloses receiving a second packet with an update indicator, the second packet including updated values for the values for multiple parameters (see at least [0115] and/or [0138] and/or Fig.7; NO to compressed header 704; receiving code book packet (second) including negative compressed indicator (update)); replacing the values in the stored location with the updated values (see at least [0115] and/or Fig.7 step 716; storing new/updated code/values ([0164]; update by replacing) and/or [0116]; storing after deletion (replacing)); receiving a third packet with the abbreviated header including the pointer (see at least Fig.7; YES to compressed header including the code (pointer) after step 700 of receiving packet (third)); and processing the third packet according to the updated values (see at least Fig.7 step 710; decompressing (processing) according to the values/parameters (new/updated)).
For claim 14, Crosta further discloses transmitting a confirmation message indicating the pointer is associated with the updated values (see at least Fig.7 step 722; transmit ACK). 
For claim 15, Crosta further discloses checking a single bit as either the pointer or the update indicator (see at least [0138] and/or Fig.7 NO or YES to step 704; 1-bit information/indicator: when positive donates the code (pointer) and when negative donates update indicator). 
For claim 16, Crosta further discloses receiving a second packet with the abbreviated header (see at least Fig.7; YES to compressed header including the code (pointer) after step 700 of receiving packet (second )), the abbreviated header including a second pointer corresponding to second values for the multiple parameters (see at least Fig.7 step 706; extract code (second pointer)); recalling the second values for the multiple parameters from a second stored location (see at least Fig.7 step 708; search code (second pointer) in the code book (second stored location) (at least 160 in Fig.1) and its associated values/parameters (at least Fig.2)); and processing the second packet according to the recalled second values (see at least Fig.7 step 710; decompressing (processing) according to the values/parameters (second)).
For claim 17, Crosta further discloses prior to the reception of the packet including the abbreviated header: receiving a provisioning message that includes the pointer and the values for the multiple parameters (see at least Fig.1; code book alignment and/or [0083]; receiving control information that includes all the information related to the fields that will compressed (values/parameters) and the associated compressed headers (codes/pointers) prior to the reception of the packet); and storing the values for the multiple parameters as associated with the pointer in a client state table (see at least Fig.1 and/or [0081]; at least code book database 160).
Claims 19-20 are rejected for same reasons as claims 1-2, respectively (see at least Crosta: Fig.1 and/or [0124]; at least node 110).
4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crosta in view of Mudireddy and Kwon and further in view of Zhao (US 2010/0107239).
For claim 18, Crosta further discloses receiving a third packet with a third pointer (see at least Fig.7; YES to compressed header including the code (pointer) after step 700 of receiving packet (third)); comparing the third pointer to a client state table (see at least Fig.7 steps 706-708; extract the code (pointer) and search code (pointer) in the code book (client state table) (at least 160 in Fig.1)).  Crosta in view of Mudireddy and Kwon discloses all the claimed subject matter with the exception of explicitly disclosing that based on the third pointer being absent (no match) from the client state table, discarding the third packet.  However, Zhao discloses that when receiving a packet and extracting a code from the packet (see at least Fig.1 step 101), executing a search in a state table for an entry that matches the extracted code (see at least Fig.1 step 102) and when there is no match (absent) (see at least Fig.1; NO to step 102), the packet will be discarded (see at least Fig.1 step 105).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Zhao into the method/system of Crosta in view of Mudireddy and Kwon for the purpose of at least dropping the packet when there is no match and at least saving memory/storage resources.
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crosta in view of Mudireddy and Kwon and further in view of Yerramalli et al (US 2020/0112941).
For claim 9, Mudireddy further discloses the use of broadcast method and/or wherein the base station or access point functions as a basic service set (BSS) (see at least [0042]).  Crosta in view of Mudireddy and Kwon discloses all the claimed subject matter with the exception of explicitly disclosing generating a set of pointers and corresponding values for a second client device within a same broadcasting group as the client device, the set of pointers unique within the same broadcasting group.  However, Yerramalli discloses a group of UEs (first and second devices) to receive broadcast traffic, wherein the group of UEs (within a same broadcasting group) is associated with a common (unique) set of parameters (values) (see at least [0006]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yerramalli into the method/system of Crosta in view of Mudireddy and Kwon by associating the set of parameters to the corresponding set of codes (pointers) to identify the broadcasting group for the purpose of at least broadcasting the traffic to a plurality of devices instead of separately transmitting to each device and therefore at least saving network resources.
Response to Argument
6.	Applicant's arguments filed have been fully considered but they are not persuasive. 
In regard of the Remarks pgs. 7-8, the applicant is repeatedly arguing that none of the references used by the examiner teaches “the multiple parameters including at least a MCS” and “modulating/demodulation and encoding/decoding the packet according to the MCS”, and wherein the examiner agrees with the applicant because if any of the references separately teaches that, the rejection would be 102 for anticipation and not 103 for obviousness since Crosta or Mudireddy, alone does not teach that the extension of header compression goes to fields of the PHY layer as argued because the combination of Crosta in view of Mudireddy and Kwon is the one that teaches the above argued limitations.  Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Specifically, Crosta teaches the use code/pointer to compress the header (see at least Figs. 2 and/or 3 and/or [0093]) and processing/transmitting the abbreviated/compressed header with the packet according to the code/pointer and receiving/processing the compressed packet according to the code/pointer based on the values of the multiple parameters and which can be seen in at least [0098] of Crosta.  Additionally, Crosta further discloses that the multiple parameters are associated with an OSI layer (data link layer “layer 2”) (Fig.2; MAC…) and also can be expanded to other fields of other layers such as layer 3 and layer 4 protocol fields according to the OSI stack and which can be seen in at least [0090] and transmitting the packet according to the compressed/recalled values and which can be seen in at least Fig.7 step 710; decompressing (processing) according to the values/parameters.  Therefore, based on Crosta when the header is compressed/abbreviated with a pointer/code that reflects a plurality of values or multiple parameters, the packet with the compressed/abbreviated header/packet will be transmitted according to the pointer/code that reflects the plurality of values or multiple parameters and received/processed according to the pointer/code that reflects the plurality of values or multiple parameters and wherein the plurality of values or multiple parameters are associated with an OSI layer.  Crosta discloses all the subject matter with the exception of explicitly disclosing that the compressing/decompressing can be associated with the physical layer (layer 1 of the OSI) and wherein the values and the multiple parameters associated with the physical layer comprising at least MCS (modulation and coding scheme) and therefore transmitting the compressed packet includes at least modulating and encoding the packet according to the code/pointer associated with the values of the multiple parameters including the at least MCS and demodulating/decoding (decompressing) at the receiver according to the MCS.  That is why Mudireddy and Kwon were added and wherein Mudireddy discloses that header compressing and decompressing are also done at a physical (PHY) layer (layer 1) and which can be seen in at least [0083] and/or [0085]; header compressor and decompressor can be included in a PHY layer and Kwon further discloses and confirms that multiple parameters of PHY header including at least a MCS and which can be seen in at least Fig.8; element 810: PHY header that includes at least MCS 811.  Therefore, Crosta in view of Mudireddy and Kwon discloses that the compressing/decompressing can be associated with the physical layer and wherein the multiple parameters/values of the physical layer comprising at least MCS.  Accordingly, modulating/encoding according to the at least MCS at the transmitter and at least demodulating/decoding according to the at least MCS at the receiver.  Thus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Hicham B. Foud/
	Art unit 2467


/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467